                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


 PEGGY D. MATHES, Administrator,               )
                                               )
           Plaintiff,                          )
                                               )
 v.                                            )       Case No. 3:19-cv-00751
                                               )       Judge Aleta A. Trauger
 ANNIE WALLER BURNS,                           )
 REVERSE MORTGAGE FUNDING,                     )
 LLC, and JOHN BUCKY PHILIP,                   )
 Trustee,                                      )
                                               )
           Defendants.                         )


                                      MEMORANDUM

       Defendant Reverse Mortgage Funding, LLC (“RMF”) filed a Notice of Removal (Doc.

No. 1), removing this action from the Seventh Circuit Court for Davidson County, Tennessee,

Probate Division, to this court, on August 26, 2019. Now before the court is plaintiff Peggy

Mathes’ Motion to Dismiss Transfer to Federal Court and Remand (“remand motion”) (Doc. No.

6), to which RMF has filed a Response in opposition (Doc. No. 7). For the reasons set forth

herein, the court will grant the motion and remand this matter to the state court from which it

was transferred.

I.      MATERIAL FACTS 1 and PROCEDURAL BACKGROUND

       Annie Burns filed a Petition to Admit Will to Probate in the Seventh Circuit Court for

Davidson County, Tennessee on October 6, 2016, Case No. 16P1690 (“Probate Action”),

seeking to be appointed as the executor of the Estate (“Estate”) of John Jefferson Waller, Jr.

       1
         The facts stated herein are drawn from RMF’s Notice of Removal and attached filings
from the state court docket. Unless otherwise indicated, the facts are undisputed for purposes of
the remand motion.
                                                                                                  2


(“Decedent”) (Doc. No. 1, at 1), and to probate a will that purported to name her as the

beneficiary. 2 Peggy Mathes was appointed administrator of the Decedent’s Estate on November

15, 2016. (Id. at 2.) In that capacity, on January 27, 2017, Mathes filed her Petition to Recoup

Assets of the Estate and Application for a Restraining Order (the “Petition” or “Recoupment

Petition”), in the Probate Action, thus initiating the Recoupment Action that has now been

removed to this court. The respondents named in the Recoupment Petition are Burns, RMF, and

John Bucky Philip, Trustee. (Doc. No. 1-2, at 12–18.) 3

       At the time of his death, the Decedent’s assets included an account at Regions Bank and

real property located at 2421 Meharry Blvd., Nashville, Tennessee (“Property”). The Petition

asserts that Burns, a Nashville resident, obtained a power of attorney (“POA”) for the Decedent

in July 2016 and, using the POA, placed her name on Decedent’s Regions Bank account as

having signature rights, enabling her to make deposits and withdrawals on behalf of the

Decedent. (Petition ¶ 6.) Decedent at the time was 96 years old, blind, illiterate, incontinent, and

in extremely poor health. According to the Petition, the Decedent was not capable of making

informed, independent decisions. (Id. ¶ 8.) Around the same time, Burns completed an on-line

application with RMF to obtain a reverse mortgage on the Property. (Id. ¶ 7.)

       Mathes alleges that Burns and RMF “fraudulently and knowingly caused Decedent to

enter into a reverse mortgage contract for the sole benefit of [RMC and Burns], with no benefit


       2
        Burns explained in her deposition that her father and the Decedent were first cousins.
(Doc. No. 1-2, at 534, 557.) Burns began overseeing the care of the Decedent sometime in the
summer of 2016. (Id. at 537–38.)
       3
         RMF represents that a “true and correct copy of the Docket Sheet from the Probate
Action is attached . . . as Exhibit A” to the Notice of Removal. The Docket Sheet attached to the
Notice of Removal, however, shows docket entries beginning with the 45th docket entry, on
January 11, 2017, through the 208th, on August 20, 2019. It is clear that, rather than a complete
docket of all entries in the Probate Action, RMF filed the docket dating from the date of the
administrator’s Recoupment Petition.
                                                                                                 3


to the Decedent. All contact with [RMF] was made with Annie Burns. Annie Burns and [RMF]

colluded to defraud the Decedent in encumbering the[P]roperty,” and RMF “engaged in unfair

and deceptive actions” in connection with the transaction. (id. ¶ 9.) The Petition specifically

asserts that RMF knew or should have known, by conducting any investigation, that the

Decedent lacked the capacity to enter into a contract or to complete the mandatory independent

HUD counseling. The Petition alleges that RMF violated Tenn. Code Ann. § 47-3-115; that RMF

“conspired with Annie Burns to commit conversion of funds” belonging to the Decedent to

Burns’ use and benefit; and that RM “actively participated in the perpetration of the wrongful act

and ratified the fraudulent misappropriation of funds belonging to” the Decedent. (Petition ¶ 11.)

RMF wired funds in the amount of $48,501 to the Decedent’s bank account on September 12,

2016. (Id. ¶ 13.)

       Burns, using the POA, withdrew $700 from the Decedent’s Regions Bank account for her

own use prior to the wire transfer from RMF; made additional withdrawals in a sum of more than

$17,000 between September 12, 2016 and the Decedent’s death on September 24, 2016; and

withdrew an additional $29,500 in the days after the Decedent’s death, when her power of

attorney and signature withdrawal rights were no longer valid for any purpose. (Id. ¶¶ 14–16.)

       The Petition asserts that Burns intentionally and fraudulently converted to her own use

funds belonging to Decedent, to the detriment of the Estate (id. ¶ 19), and that Burns and RMF

exploited the Decedent, an elderly person, causing the conversion of funds belonging to him by

fraud and coercion, in violation of Tenn. Code Ann. § 71-6-120 (id. ¶ 20).

       The Petition seeks relief in the form of (1) a Temporary Restraining Order prohibiting

RMF from foreclosing on the Property; (2) a judgment for damages against Burns and RMF for

all funds converted to the detriment of the Estate, before and after the Decedent’s death, in an
                                                                                                  4


amount not less than $48,501; (3) an injunction setting aside the reverse mortgage; (4) an order

requiring Burns to show cause why the $29,500 taken from the Decedent’s Regions Bank

account after his death should not be immediately returned to the Estate; (5) an award of

attorney’s fees, costs, and punitive damages under Tenn. Code Ann. § 71-6-120; and (6) “such

other further and general relief” to which the petitioner may be entitled. (Petition at 6–7, Doc.

No. 1-2, at 17–18.) Following the filing of the Petition, Administrator Mathes promptly obtained

a show-cause order and then an Agreed Judgment against Annie Burns in the amount of

$29,854.19, reflecting the amount of money she had removed from the Decedent’s bank account

after his death, plus an additional $354.19 charged on his credit card after his death. (Doc. No. 1-

2, at 32, 50–51.)

       On June 14, 2019, Mathes, on behalf of the Estate, filed a Motion in the Probate Court

seeking approval of a settlement agreement with Annie Burns, indicating that the proposed

settlement “would allow the Administrator to set aside the remaining balance of the Judgment

against Annie Waller Burns in exchange for Ms. Burns’ dismissal of her petition to probate the

Last Will and Testament of John Jefferson Waller dated August 23, 2016.” (Doc. No. 1-2, at

167.) The Probate Court entered an Order Approving Settlement on July 12, 2019. The Order,

like the motion, indicates only that it approved a settlement agreement that entailed the setting

aside of the remainder owed by Annie Burns on the Agreed Judgment entered on February 24,

2017 in exchange for Burns’ voluntary dismissal of her will contest.

       RMF filed the Notice of Removal on August 26, 2019, asserting that removal is

appropriate based on diversity jurisdiction and that removal was timely because it was filed

within 30 days of RMF’s receipt of a document from which it first ascertained that the case was

removable. (Doc. No. 1 ¶ 5.) Administrator Mathes, on behalf of the Estate, filed the remand
                                                                                                  5


motion on September 4, 2019. (Doc. No. 6.) RMF filed a Response in opposition. (Doc. No. 7.)

II.    LEGAL STANDARD

       Removal from state court to federal court is proper for “any civil action brought in a

[s]tate court of which the district courts of the United States have original jurisdiction.” 28

U.S.C. § 1441(a). Federal district courts have original jurisdiction over “federal question” cases,

that is, cases that implicate questions “arising under the Constitution, laws, or treaties of the

United States,” 28 U.S.C. § 1331, and over “civil actions where the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens

of different states.” 28 U.S.C. § 1332(a).

       A court considers whether federal jurisdiction existed at the time of removal, and the

removing party bears the burden of establishing that the jurisdictional requirements have been

met. Smith v. Nationwide Prop. & Cas. Ins. Co., 505 F.3d 401, 404 (6th Cir. 2007) (citing

Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992)). It is well settled in the Sixth Circuit

that, “because they implicate federalism concerns, removal statutes are to be narrowly

construed.” Long v. Bando Mfg. of Am., Inc., 201 F.3d 754, 757 (6th Cir. 2000). Thus, when

there is uncertainty as to whether remand is appropriate, “[a]ll doubts as to the propriety of

removal are resolved in favor of remand.” Smith, 505 F.3d at 405 (citations omitted).

       Generally, a notice of removal must be filed “within 30 days after the receipt by the

defendant, through service or otherwise, of a copy of the initial pleading.” 28 U.S.C. §

1446(b)(1). If an action is not removable on the basis of the initial pleading, “a notice of removal

may be filed within 30 days after receipt by the defendant . . . of a copy of an amended pleading,

motion, order or other paper from which it may be ascertained that the case is one which is or has

become removable.” 28 U.S.C. § 1446(b)(3). If removal under § 1446(b)(3) is based on diversity

of citizenship, however, it is subject to a one-year time limitation, which may be extended only
                                                                                                  6


upon a showing of bad faith on the part of the plaintiff:

       A case may not be removed under subsection (b)(3) on the basis of jurisdiction
       conferred by section 1332 more than 1 year after commencement of the action,
       unless the district court finds that the plaintiff has acted in bad faith in order to
       prevent a defendant from removing the action.

28. U.S.C. § 1446(c)(1). Courts have recognized that § 1446(c)(1) “essentially acts as a statute of

repose for cases where removal is sought on the basis of a court’s diversity jurisdiction by

absolutely barring removal after one year.” Good Nutrition, LLC v. Kinsale Ins. Co., No. 1:17

CV 2160, 2018 WL 7858719, at *4 (N.D. Ohio Jan. 22, 2018) (citing Cofer v. Horsehead

Research & Dev. Co., 805 F. Supp. 541, 544 (E.D. Tenn. 1991)).

       The Sixth Circuit has not defined “bad faith” for purposes of § 1446(c)(1), but “[f]ederal

courts that have examined the statutory language . . . agree that the issue is whether the plaintiff

engaged in intentional conduct to deny the defendant the chance to remove the case to federal

court.” Dutchmaid Logistics, Inc. v. Navistar, Inc., Case No. 2:16-CV-857, 2017 WL 1324610,

at *2 (S.D. Ohio Apr. 11, 2017) (collecting cases), report and recommendation adopted, No.

2:16-CV-857, 2017 WL 3085863 (S.D. Ohio July 18, 2017).

III.   ANALYSIS

       RMF’s Notice of Removal was filed almost two and one-half years after the filing of the

Recoupment Petition. RMF asserts that removal is appropriate based on diversity jurisdiction and

that removal was timely because it was filed within 30 days of RMF’s receipt of a document

from which it first ascertained that the case was removable. (Doc. No. 1 ¶ 5.) Specifically, RMF

represents that its attorney spoke to Burns and her former counsel on August 19, 2019 and

learned that the settlement between Burns and the plaintiff was intended to include a dismissal of

all of the administrator’s claims against Burns. (Id.) On the same day, Burns forwarded to

counsel for RMF a copy of a letter dated May 30, 2019 from the administrator to Burns,
                                                                                                7


indicating that she proposed a settlement that would include a full dismissal of all claims in the

Petition against Burns. The Notice of Removal asserts that removal was timely because it was

effected within thirty days of RMF’s receipt of the May 30 letter and that the administrator had

engaged in bad faith “related to the inclusion of Burns and Trustee as Defendants in order to

defeat diversity jurisdiction.” (Doc. No. 1 ¶ 6.) RMF also asserts that the issues raised in the

Recoupment Petition do not invoke the probate exception to removal based on diversity. (Doc.

No. 1 ¶ 26.)

        In her remand motion, Mathes does not address the probate exception or contest RMF’s

claim that the Trustee is a nominal party. However, she maintains that the amount in controversy

is not met and refutes RMF’s allegations that she acted in bad faith in naming and maintaining

Burns as a party. Further, the administrator asserts that Burns remains a respondent in the

underlying Recoupment Action and, therefore, that the parties are not completely diverse, for

purposes of 28 U.S.C. § 1332. (Doc. No. 6.) In its response to the remand motion, RMF does not

actually refute Mathes’ contention that Burns is still a party to the Recoupment Action. Instead,

it argues that Burns was fraudulently joined as a defendant and, alternatively, that Burns “should

have been dismissed from the Probate Action and the reason she has not been dismissed is due to

[the administrator’s] bad faith.” (Doc. No. 7, at 2.)

        As set forth below, the court finds that RMF has not established diversity of citizenship.

Consequently, the court finds that remand for lack of subject-matter jurisdiction is required,

without reaching the questions of the amount in controversy4 or whether the probate exception

applies in this case.



        4
         It appears that the amount in controversy would be met in this case. The Administrator
purports to seek judgment in an amount “not less than $48,501,” plus attorney’s fees and
punitive damages, as permitted by Tenn. Code Ann. § 71-6-120(d). (Doc. No. 1-2, at 17.)
                                                                                                   8


       A.      Fraudulent Joinder

       Although a district court lacks subject matter jurisdiction in a diversity action where the

parties are not completely diverse, 28 U.S.C. § 1332, the “fraudulent joinder of non-diverse

defendants will not defeat removal on diversity grounds.” Coyne v. Am. Tobacco Co., 183 F.3d

488, 493 (6th Cir. 1999); see also Roberts v. Mars Petcare US, Inc., 874 F.3d 953, 958 (6th Cir.

2017). Fraudulent joinder arises “when the non-removing party joins a party against whom there

is no colorable cause of action.” Saginaw Housing Comm’n v. Bannum, 576 F.3d 620, 624 (6th

Cir. 2009); Probus v. Charter Commc’ns, LLC, 234 F. App’x 404, 406 (6th Cir. 2007) (“In order

to determine whether a non-diverse defendant was fraudulently joined, we ask whether the

plaintiff had a colorable basis for her claims against that defendant.”). In determining whether a

colorable claim exists, the court looks to state law. Jerome-Duncan, Inc. v. Auto-By-Tel, LLC,

176 F.3d 904, 907 (6th Cir. 1999).

       RMF argues that Burns was fraudulently joined in the Recoupment Petition in order to

Attorney’s fees and punitive damages should be taken into account in calculating the amount in
controversy “unless it is apparent to a legal certainty that such cannot be recovered.” Shupe v.
Asplundh Tree Expert Co., 566 F. App’x 476, 479 (6th Cir. 2014) (quoting Hayes v. Equitable
Energy Res. Co., 266 F.3d 560, 572 (6th Cir. 2001)). If the plaintiff prevailed in this case, such
damages, together, would almost inevitably exceed $26,500, which, added to the plaintiff’s
damages figure of $48,501, meets the amount in controversy. See Everett v. Verizon Wireless,
Inc., 460 F.3d 818, 822 (6th Cir. 2006) (holding that, where a plaintiff does not assert an exact
amount of damages but, instead, seeks to recover “‘some unspecified amount that is not self-
evidently greater or less than the federal amount-in-controversy requirement,’ the defendant
satisfies its burden when it proves that the amount in controversy ‘more likely than not’ exceeds
$75,000” (quoting Gafford v. Gen. Elec. Co., 997 F.2d 150, 158 (6th Cir. 1993))). In addition,
Mathes seeks an injunction setting aside the reverse mortgage and prohibiting RMF from
foreclosing on the Property. RMF has submitted evidence showing both that the indebtedness on
the reverse mortgage exceeds $75,000 and that the value of the Property is well in excess of
$75,000. “In actions seeking declaratory or injunctive relief, it is well established that the amount
in controversy is measured by the value of the object of the litigation.” Cleveland Hous. Renewal
Project v. Deutsche Bank Trust Co., 621 F.3d 554, 560 (6th Cir. 2010) ((quoting Hunt v. Wash.
State Apple Adver. Comm’n, 432 U.S. 333, 347 (1977))). Insofar as either the Property or the
reverse mortgage is the object of the ligitation, the amount in controversy would likely be met by
this method of calculation as well.
                                                                                                   9


defeat diversity jurisdiction. That is, according to RMF, the Recoupment Petition, on its face,

fails to state a colorable claim against Burns for fraud, exploitation, or civil conspiracy under

Tennessee law. (Doc. No. 7, at 3–6.) The problem with this argument is that, if RMF is correct

that the Petition fails on its face to state a colorable claim under state law against Burns, then it

should have been apparent to RMF upon service of the Recoupment Petition, in early February

2017, that the petition failed to state a colorable claim and that the claims against Burns were

subject to dismissal. In other words, under RMF’s theory, RMF knew or should have known in

February 2017 that Burns had been fraudulently joined and that the Petition was immediately

removable. It did not attempt removal within 30 days of being served with the Recoupment

Petition, however, and instead waited until August 2019 (and after its Motion for Summary

Judgment had been denied by the state court) to remove the case on the basis of fraudulent

joinder. Under this theory, removal was too late. Accord Good Nutrition, LLC, 2018 WL

7858719, at *5 (“Moreover, even if, as Defendant suggests, the joinder of Britton Gallagher was

fraudulent as pled . . . , that fact would have been ascertainable to Defendant at the time of the

filing of Plaintiff’s initial Complaint. Consequently, Defendant’s removal under § 1446(c)(1) on

that basis would now be extremely untimely.” (citing 28 U.S.C. § 1446(b)(3) & (c)(1))).

       In short, under RMF’s fraudulent joinder theory, the Recoupment Petition was

immediately removable. RMF, however, did not seek to remove within thirty days after its

receipt of a copy of the Petition, and removal was untimely under 28 U.S.C. § 1446(b)(1). See

also id. § 1446(b)(3) (providing for removal beyond the thirty-day limitation only “if the case

stated by the initial pleading is not removable”).

       B.      Removal Under 28 U.S.C. § 1446(b)(3) and (c)

       RMF argues, in the alternative, that the case is removable because Mathes has kept Burns
                                                                                                 10


in this action in bad faith, in order to defeat diversity jurisdiction. The court finds that removal

on this basis was premature at best.

       Section 1446(b)(3) requires that, “if the case stated by the initial pleading is not

removable, a notice of removal may be filed within 30 days after receipt by the defendant . . . of

a copy of an amended pleading, motion, order or other paper from which it may first be

ascertained that the case is one which . . . has become removable.” The statute makes it clear that

removal must be based on the receipt of some document showing that removal is appropriate.

       “The definition of ‘other paper’ is broad and may include any formal or informal

communication received by a defendant.” Hiser v. Seay, No. 5:14-CV-170, 2014 WL 6885433,

at *2 (W.D. Ky. Dec. 5, 2014); see Lowery v. Ala. Power Co., 483 F.3d 1184, 1212 n.62 (11th

Cir. 2007) (discussing the judicial development of “other paper”); 14C Charles Alan Wright, et

al., Federal Practice & Procedure § 3731 (4th ed.) (“[A]fter an unremovable action has been

commenced in state court and the defendant has been served . . . , various discovery documents

such as deposition transcripts, answers to interrogatories and requests for admissions, as well as

amendments to ad damnum clauses of complaints, and correspondence between the parties and

their attorneys or between the attorneys usually are accepted as ‘other papers,’ receipt of which

can initiate a 30-day period of removability.” (collecting cases)). Virtually every court that has

considered the issue has held that settlement demand letters and other correspondence between

parties may constitute “other paper.” See, e.g., Nagarajan v. Ostruskza, No. 5:12-CV-00091-

TBR, 2012 WL 5077691, at *2 (W.D. Ky. Oct. 18, 2012) (holding that a post-complaint

settlement demand from the plaintiff, valuing his case at more than $300,000, constituted “other

paper” that ascertained removability); Addo v. Globe Life & Accident Ins. Co., 230 F.3d 759,

761–62 (5th Cir. 2000) (holding that a post-complaint demand letter constituted an “other paper”
                                                                                                  11


under § 1446); Wilson v. Target Corp., 2010 WL 3632794, at *2 (S.D. Fla. Sept. 14, 2010)

(construing the plaintiff’s response to a request for an admission that her damages would exceed

$75,000, in which the plaintiff stated only that she was unable to admit or deny that her damages

would exceed that amount, as an “other paper” establishing removability, in light of a pre-suit

demand letter detailing medical bills and demanding $1.5 million in relief).

       Courts have also held that, in the case of a settlement agreement, if a defendant has come

into possession of a settlement agreement showing that all claims against the non-diverse

defendant have been settled and that the claims will be dismissed, the remaining defendant does

not need to wait until the state court actually dismisses all claims against the non-diverse

defendant in order to remove. See, e.g., Hiser, 2014 WL 6885433, at *2 (“While there is little

Sixth Circuit case law on this issue, federal courts have held that formal dismissal of the parties

required to create diversity jurisdiction is not required as long as the parties have notice that the

case will become removable.” (citing Bumgardner v. Combustion Eng’g, Inc. 432 F. Supp. 1289,

1291 (D.S.C. 1977) (“Therefore, the defendants other than [the non-diverse defendant], upon

learning of the settlement agreement, had a right to remove because the plaintiff had effectively

discontinued its action against [the non-diverse defendant].”))).

       Thus, it is clear that a letter from counsel proposing settlement may constitute “other

paper” under § 1446. The question in this case is whether the May 2019 letter from counsel to

Burns offering a potential settlement constituted a document from which it could be

“ascertained” that the case had become removable. “‘Ascertain’ means ‘to make certain, exact,

or precise’ or ‘to find out or learn with certainty.’” Bosky v. Kroger Tex., LP, 288 F.3d 208, 211

(5th Cir. 2002) (quoting Webster’s Ninth New Collegiate Dictionary 107 (1990)); see also

DeBry v. Transam. Corp., 601 F.2d 480, 489 (10th Cir. 1979) (“Section 1446(b) uses the word
                                                                                                12


‘ascertained’ in connection with the giving of notice. Webster’s New Collegiate Dictionary

(1975), defines the term ‘ascertain’ as ‘to find out or learn with certainty.’”).

       The Sixth Circuit has held, in the context of determining whether a Class Action Fairness

Act (“CAFA”) case is removable, that “the thirty-day clocks of § 1446(b) begin to run only when

the defendant receives a document from the plaintiff from which the defendant can

unambiguously ascertain CAFA jurisdiction.” Graiser v. Visionworks of Am., Inc., 819 F.3d 277,

285 (6th Cir. 2016) (second emphasis added). The court noted that this “bright-line test” is

consistent with that applied by other circuits. Id. (collecting cases); see, e.g., Romulus v. CVS

Pharmacy, Inc., 770 F.3d 67, 75 (1st Cir. 2014) (holding, in the context of ascertaining whether

the amount in controversy is met, that the “other paper” must include “a clear statement of the

damages sought or . . . sufficient facts from which the amount in controversy can easily be

ascertained by the defendant by simple calculation” but that the defendant has no duty to

investigate); Gibson v. Clean Harbors Envtl. Servs., Inc., 840 F.3d 515, 519 (8th Cir. 2016)

(holding, in the CAFA context, that the “thirty-day removal period set forth in § 1446(b)(3) does

not begin to run until the defendant receives from the plaintiff an amended pleading, motion,

order, or other paper ‘from which the defendant can unambiguously ascertain’ that the CAFA

jurisdictional requirements have been satisfied” (citing Graiser, 819 F.3d at 285)); Cutrone v.

Mortg. Elec. Registration Sys., Inc., 749 F.3d 137, 139 (2d Cir. 2014) (in CAFA context, limiting

the inquiry to the contents of the “other paper” and holding that the plaintiff’s paper must either

“explicitly” state facts showing that jurisdiction exists or facts from which jurisdiction can be

ascertained); Walker v. Trailer Transit, Inc., 727 F.3d 819, 825 (7th Cir. 2013) (holding that the

pleading or other paper, either “on its face or in combination with earlier-filed pleadings, [must]

provide[] specific and unambiguous notice that the case satisfies federal jurisdictional
                                                                                             13


requirements and therefore is removable” (emphasis added)); Bosky, 288 F.3d at 211 (requiring

that the paper from which removability may first be ascertained “be unequivocal”); Pretka v.

Kolter City Plaza II, Inc., 608 F.3d 744, 760 (11th Cir. 2010) (same, citing Bosky).

       The “paper” upon which RMF relies is the May 30, 2019 letter from Mathes to Burns,

notifying her that trial on the will contest and the Recoupment Petition was scheduled for

September 9 and 10, 2019, suggesting that she obtain a lawyer, and proposing a settlement that

might eliminate Burns from the case. The letter proposes: “I am offering to [unreadable]

remaining balance of the judgment against you in return for your dism[unreadable] petition to

probate the Last Will and Testament of John Jefferson Waller d[unreadable] 23, 2016.” (Doc.

No. 1-2, at 686.) Counsel for RMF also states via Declaration that he obtained a copy of this

letter on August 19, 2019, when Annie Burns informed him that she was under the impression

that she had entered into a settlement agreement that eliminated her from the case altogether.

(Lieber Decl. ¶ 4, Doc. No. 1-2, at 682.) Burns told him that she had had an attorney review the

settlement agreement, and the attorney had advised her that the settlement would benefit her

because it would end the litigation against her. (Id. ¶ 5.) Counsel for RMF spoke with Burns’

attorney, who confirmed Burns’ statement. However, counsel for RMF apparently has not been

provided with a copy of the settlement agreement. Counsel for RMF attempted to confer with

Mathes, even before speaking with Burns, requesting “some clarification as to the settlement

with Burns.” (Aug. 13, 2019 email from Lieber to Mathes, Doc. No. 1-2, at 688.) Mathes

responded by emailing him a copy of an order identified in the heading of her email as “Order

Agreed Judgment Burns.doc” (id.), without comment. Counsel for RMF did not provide a copy

of that attachment and does not identify it further. It is unclear whether the attached document
                                                                                                14


was the Agreed Judgment entered by the Probate Court in early 2017 or whether it was the Order

Approving Settlement entered on July 12, 2019.

       Regardless, neither of those documents dismissed the claims relating to the reverse

mortgage asserted against Burns in the Recoupment Petition. The Agreed Judgment pertained

only to funds Burns removed from the Estate after the Decedent’s death and did not refer to any

other claims. The Order Approving Settlement references a settlement agreement and indicates

only that it approved a settlement that entailed the setting aside of the remainder owed by Annie

Burns on the Agreed Judgment entered on February 24, 2017 in exchange for Burns’ voluntary

dismissal of her will contest. It does not purport to dismiss all claims asserted against Burns in

the Recoupment Petition.

       In her remand motion, Mathes represents that Burns has not been dismissed and that she

remains a respondent in the Recoupment Action. (Doc. No. 6, at 6–7.) In its Response, RMF

asserts that the Declaration of Annie Burns, attached thereto, “confirms that the settlement did in

fact include a dismissal of all claims against Burns.” (Doc. No. 7, at 6.) Alternatively, he

“requests an opportunity to conduct jurisdictional discovery due to Plaintiff’s insistence that the

settlement did not involve Burns’ dismissal.” (Doc. No. 7, at 6.)

       As set forth above, a settlement agreement and even a proposed offer to settle may,

depending upon the circumstances, constitute an “other paper” establishing that a case “is or has

become removable,” for purposes of 28 U.S.C. § 1446(b)(3). In this case, however, while

Mathes’ letter constitutes evidence that the claims against Burns were settled, it is equivocal at

best. It does not show unambiguously that the case has become removable on the basis of

diversity of citizenship. Moreover, it is countered by contrary evidence in the record indicating

that all claims against Burns were not dismissed, including the fact that the Order Approving
                                                                                                15


Settlement does not dismiss all claims against her. In addition, contrary to RMF’s assertion,

Burns’ Declaration does not support the conclusion that the settlement actually dismissed all

claims against her. It, too, is equivocal. Burns states that she was led to believe that the

settlement would dismiss all claims against her, that she signed the documents the administrator

placed in front of her, and that she “would not have signed the papers had [she] known that the

Administrator would not be dropping all claims against [her].” (Doc. No. 7-1 ¶ 9.) She further

indicates that she feels that she has been misled and manipulated. (Id. ¶ 11.) Again, the actual

settlement agreement is not attached to Burns’ Declaration, and it is unclear whether Burns is

even in possession of a copy of it. Reading between the lines, the court understands Burns to be

saying that, while she believed all claims against her would be dismissed, she may now have

discovered that all claims against her were not dismissed.

       While Mathes’ letter to Burns and the subsequent course of events certainly give rise to a

suspicion that all claims against Burns have been settled and should be dismissed, the letter does

not readily verify that conclusion. RMF itself recognizes as much. (See Doc. No. 1 ¶ 5

(characterizing letter as merely “suggest[ing] the settlement was to include a full dismissal of

claims”).) The court finds that the letter proposing settlement, considered in conjunction with the

Order Approving Settlement, Burns’ Declaration, and Mathes’ ambiguous response to counsel’s

email inquiring about the settlement, is not a document that permitted the defendant to

unequivocally ascertain that the case had become removable. Instead, it put RMF on inquiry

notice that removal might be appropriate. Accord DeBry, 601 F.2d at 489 (finding that a

deposition response placed the defendant “on inquiry” but “was not sufficient to permit him to

learn with certainty” that the case was removable).
                                                                                                  16


       Further, the court rejects RMF’s request that it be permitted to conduct post-removal

discovery in order to verify the terms of the settlement agreement and show that the case has

become removable. RMF has not shown that diversity jurisdiction actually exists in this case,

and the court cannot “retain” jurisdiction where it is not shown to possess jurisdiction to begin

with. Accord Ragar Transp., Ltd. v. Lear Corp., No. 16-CV-13510, 2016 WL 6600046, at *1

(E.D. Mich. Nov. 8, 2016) (rejecting motion to reconsider denial of request for post-removal

discovery, stating: “It was Lear’s burden to prove the Court’s jurisdiction. In the absence of such

proof, the Court must presume that it lacks subject matter jurisdiction.”); Knox Hills LLC v.

Ambac Assur. Corp., No. 3:14-CV-00841-DJH, 2015 WL 1298622 (W.D. Ky. Mar. 23, 2015)

(granting the plaintiff’s motion to remand and rejecting the defendant’s request that that the court

“retain jurisdiction” and permit jurisdictional discovery); May v. Wal-Mart Stores, Inc., 751 F.

Supp. 2d 946, 949-55 (E.D. Ky. 2010) (“[J]urisdictional discovery is anathema to the limited

nature of federal jurisdiction and the need to respect the authority of state courts.”). As the Fifth

Circuit explained in Lowery v. Alabama Power Co.,

       Post-removal discovery for the purpose of establishing jurisdiction in diversity
       cases cannot be squared with the delicate balance struck by Federal Rules of Civil
       Procedure 8(a) and 11 and the policy and assumptions that flow from and underlie
       them. Certainly, the power to grant discovery generally is conferred to the sound
       discretion of the district court, and post-removal jurisdictional discovery may
       appear to present a viable option for a court examining its jurisdiction.
       Jurisdictional discovery could avoid the problem of speculation by the court.
       Sound policy and notions of judicial economy and fairness, however, dictate that
       we not follow this course.

       ....

       Just as a plaintiff bringing an original action is bound to assert jurisdictional bases
       under Rule 8(a), a removing defendant must also allege the factual bases for
       federal jurisdiction in its notice of removal under § 1446(a). Though the
       defendant in a diversity case, unlike the plaintiff, may have no actual knowledge
       of the value of the claims, the defendant is not excused from the duty to show by
       fact, and not mere conclusory allegation, that federal jurisdiction exists. Indeed,
       the defendant, by removing the action, has represented to the court that the case
                                                                                                 17


       belongs before it. Having made this representation, the defendant is no less
       subject to Rule 11 than a plaintiff who files a claim originally. Thus, a defendant
       that files a notice of removal prior to receiving clear evidence that the action
       satisfies the jurisdictional requirements, and then later faces a motion to remand,
       is in the same position as a plaintiff in an original action facing a motion to
       dismiss. The court should not reserve ruling on a motion to remand in order to
       allow the defendant to discover the potential factual basis of jurisdiction. Such
       fishing expeditions would clog the federal judicial machinery, frustrating the
       limited nature of federal jurisdiction by encouraging defendants to remove, at
       best, prematurely, and at worst, in cases in which they will never be able to
       establish jurisdiction.

Lowery, 483 F.3d at 1215–17.

       In short, the court finds that RMF has not established that it is in possession of any

“paper” showing unequivocally and unambiguously, whether alone or in combination with other

documents, that Burns has been dismissed from the Recoupment Action. It therefore cannot

show that the case has become removable on the basis of diversity jurisdiction. Nor is RMF

entitled to discovery to establish that diversity exists. It had an obligation to conduct that

discovery and actually ascertain, prior to removal, that removal on the basis of diversity

jurisdiction was appropriate.

       Effectively conceding that Burns has not been dismissed, RMF appears to be arguing in

the alternative that it is only Mathes’ bad faith that has kept Burns in the case for the purpose of

depriving RMF of the ability to remove to federal court and that the court should consider the

question of bad faith in order to determine whether Burns’ presence in the litigation should

simply be disregarded. An inquiry into bad faith as contemplated by 28 U.S.C. § 1446(c),

however, only becomes appropriate after the defendant has received a copy of a document from

which “it may be ascertained that the case is one which . . . has become removable,” under §
                                                                                                  18


1446(b)(3). There is no such document in this case, and the court will not indulge in a

hypothetical inquiry as to whether the plaintiff has engaged in bad faith. 5

IV.    CONCLUSION

       For the reasons set forth herein, the court finds that removal based on fraudulent joinder

was late by more than two years and that removal based on the supposed settlement of all claims

against the non-diverse defendant is premature, because it is not clear that all claims against the

non-diverse defendant have been dismissed. An Order granting the remand motion is filed

herewith.




                                              ____________________________________
                                              ALETA A. TRAUGER
                                              United States District Judge




       5
          RMF also insists that Burns was never properly served in this case, suggesting both that
this failure constitutes another sign of bad faith and that it indicates that perhaps Burns is not
really a party at all. (See Doc. No. 7 ¶ 20 (“Plaintiff argues that removal is not proper because
Burns was never dismissed from the Probate Action. However, Burns was also never properly
served.”).) Notwithstanding Burns’ Declaration concerning her understanding of whether she had
authorized her then-attorney to accept service of process on her behalf (Doc. No. 7-1 ¶ 5), it is
abundantly clear that Burns long ago waived any affirmative defense based on improper service
or insufficiency of process. She never asserted these as affirmative defenses; neither she nor her
attorney notified the administrator that the attorney was not authorized to accept service, and she
actively participated in the litigation for more than two years without raising any objection on
those grounds. See Tenn. R. Civ. P. 8.03 (“In pleading to a preceding pleading, a party shall set
forth affirmatively facts . . . relied upon to constitute . . . an affirmative defense.”); Allgood v.
Gateway Health Sys., 309 S.W.3d 918, 925 (Tenn. Ct. App. 2009) (“Insufficiency of service of
process is an affirmative defense that must be presented in the defendant’s answer or in a pre-
answer motion. . . . Failure to comply with Rule 8.03 will result in a waiver of the defense.”).
